Citation Nr: 0613082	
Decision Date: 05/05/06    Archive Date: 05/15/06	

DOCKET NO.  04-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic tinnitus, to include consideration of 
separate 10 percent evaluations for each ear.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

During the course of his Substantive Appeal in June 2004, the 
veteran expressed his desire to pursue only the issues of 
entitlement to increased evaluations for service-connected 
post-traumatic stress disorder and tinnitus.  Accordingly, 
the issues of service connection for defective hearing in the 
right ear and an increased evaluation for service-connected 
hearing loss in the left ear, which were formerly on appeal, 
are no longer before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005) which reversed the decision of the Board which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and the unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003 and a disability rating for 
tinnitus of greater than 10 percent (the situation in the 
veteran's case) is sought; and (2) all claims in which a 
claim for service connection for tinnitus filed prior to June 
10, 1999 was denied on the basis that the veteran's tinnitus 
was not "persistent" for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.

Based on various statements contained in the file, it would 
appear that, in addition to the issues currently on appeal, 
the veteran seeks entitlement to a total disability rating 
based upon individual unemployability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

Finally, for reasons which will become apparent, the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected post-traumatic stress 
disorder are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 50 percent schedular evaluation now 
assigned. 

In that regard, the Board notes that, at the time of a VA 
psychiatric examination in November 2002, the veteran stated 
that he had been working "off and on" as a plumber and 
steamfitter for the past 30 years.  Reportedly, the veteran 
had worked for a chemical plant doing that same work until 
such time as he was "laid off" after nine years.  When 
further questioned, the veteran indicated that he was 
currently working at a construction site in Niagara Falls, 
where he was assisting in the construction of a casino.  In 
fact, the veteran informed the examiner that, upon completion 
of his compensation and pension examination, he had to "go 
back to work."

The Board notes that, at the time of the filing of the 
veteran's Substantive Appeal in June 2004, his accredited 
representative noted that the veteran was a "union 
construction worker," who was "no longer able to work due to 
severe post-traumatic stress disorder."  In fact, as per the 
veteran's accredited representative, in recent months, "the 
veteran had not been working at all."  While the veteran had 
apparently reported to one job, he was only able to stay 
"for approximately two hours."

As is clear from the above, there exists some question as to 
the current severity of the veteran's service-connected post-
traumatic stress disorder.  Moreover, based on a review of 
the file, it would appear that the veteran's last (and, in 
fact, only) VA psychiatric examination for compensation 
purposes was conducted in November 2002, more than 31/2 years 
ago.  Under the circumstances, the Board is of the opinion 
that an additional, more contemporaneous psychiatric 
examination would be appropriate prior to a final 
adjudication of the veteran's claim for an increased 
evaluation.  See Proscelle v. Derwinski¸ 2 Vet. App. 629, 632 
(1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  As remand is otherwise warranted, 
corrective notice, that informs the veteran that an effective 
date will be assigned if an increased rating is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation that an effective date 
will be assigned if an increased rating 
is awarded, and which advises the veteran 
as to the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent VA psychiatric 
examination of record, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



